  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 1 of 7 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21229

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION


 Caroline J. Parker,
                                                                 Case No:
                                       Plaintiff,
                                                                 COMPLAINT
                                v.
                                                                 JURY TRIAL DEMANDED
 Professional Claims Bureau, Inc.,

                                       Defendant.


        Plaintiff Caroline J. Parker, by and through the undersigned counsel, complains, states, and

alleges against defendant Professional Claims Bureau, Inc. as follows:

                                       INTRODUCTION
        1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

                                  JURISDICTION AND VENUE
        2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.

        3.      This court has jurisdiction over defendant Professional Claims Bureau, Inc. because

it regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.


                                                    1
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 2 of 7 PageID #: 2




          4.    Venue is proper in this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                             PARTIES
          5.    Plaintiff Caroline J. Parker (“Plaintiff”) is a natural person who is a citizen of the

State of New York residing in Suffolk County, New York.

          6.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          7.    Defendant Professional Claims Bureau, Inc. (“Defendant”) is a company existing

under the laws of the State of New York, with its principal place of business in Garden City, New

York.

          8.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          9.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.

          10.   Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

          11.   The principal purpose of Defendant’s business is the collection of such debts.

          12.   Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

          13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

          14.   The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope

of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.




                                                  2
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 3 of 7 PageID #: 3




                                  FACTUAL ALLEGATIONS
       15.     On or about July 27, 2018, Plaintiff received medical services from St. Charles

Hospital.

       16.     At the time of receipt of the medical services, Plaintiff had health insurance under

a Health Maintenance Organization (“HMO”) through Healthfirst.

       17.     At the time of the receipt of the medical services, Plaintiff provided the insurance

information to the medical facility.

       18.     Upon information and belief, Plaintiff also documented the insurance details in the

intake papers at the medical facility.

       19.     The medical facility nevertheless billed Plaintiff $1,586.26 (“the alleged Debt”).

       20.     New York State law forbids the billing of any unpaid balance directly to a patient

who is covered by an HMO.

       21.     The alleged Debt represents such unlawful billing.

       22.     Despite this, at an exact time known only to Defendant, the alleged Debt was

assigned or otherwise transferred to Defendant for collection.

       23.     In its efforts to collect the alleged Debt, Defendant decided to contact Plaintiff by

written correspondence.

       24.     Rather than preparing and mailing such written correspondence to Plaintiff on its

own, Defendant decided to utilize a third-party vendor to perform such activities on its behalf.

       25.     As part of its utilization of the third-party vendor, Defendant conveyed information

regarding the alleged Debt to the third-party vendor by electronic means.




                                                 3
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 4 of 7 PageID #: 4




       26.     The information conveyed by Defendant to the third-party vendor included

Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the account number, the entity

to which Plaintiff allegedly owed the debt, and the fact that the alleged Debt concerned Plaintiffs

medical treatment, among other things.

       27.     Defendant’s conveyance of the information regarding the alleged Debt to the third-

party vendor is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

       28.     The third-party vendor then populated some or all this information into a prewritten

template, printed, and mailed the correspondence to Plaintiff at Defendant’s direction.

       29.     That correspondence, dated December 15, 2020, was received and read by Plaintiff.

(A true and accurate copy of that correspondence (the “Letter”) is annexed hereto as “Exhibit 1.”)

       30.     The Letter, which conveyed information about the alleged Debt, is a

“communication” as that term is defined by 15 U.S.C. § 1692a(2).

                                        FIRST COUNT
                         Violation of 15 U.S.C. § 1692c(b) and § 1692f
       31.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

       32.     15 U.S.C. § 1692c(b) provides that, subject to several exceptions not applicable

here, “a debt collector may not communicate, in connection with the collection of any debt,” with

anyone other than the consumer “without the prior consent of the consumer given directly to the

debt collector.”

       33.     The third-party vendor does not fall within any of the exceptions provided for in 15

U.S.C. § 1692c(b).

       34.     Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning the alleged Debt.




                                                  4
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 5 of 7 PageID #: 5




       35.     Plaintiff never consented to Defendant’s communication with the third-party

vendor concerning Plaintiff’s personal and/or confidential information.

       36.     Plaintiff never consented to Defendant’s communication with anyone concerning

the alleged Debt or concerning Plaintiff’s personal and/or confidential information.

       37.     Upon information and belief, Defendant has utilized a third-party vendor for these

purposes thousands of times.

       38.     Defendant utilizes a third-party vendor in this regard for the sole purpose of

maximizing its profits.

       39.     Defendant utilizes a third-party vendor without regard to the propriety and privacy

of the information which it discloses to such third-party.

       40.     Defendant utilizes a third-party vendor with reckless disregard for the harm to

Plaintiff and other consumers that could result from Defendant’s unauthorized disclosure of such

private and sensitive information.

       41.     Defendant violated 15 U.S.C. § 1692c(b) when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.

       42.     15 U.S.C. § 1692f provides that a debt collector may not use unfair or

unconscionable means to collect or attempt to collect any debt.

       43.     The unauthorized disclosure of a consumer’s private and sensitive information is

both unfair and unconscionable.

       44.     Defendant disclosed Plaintiff’s private and sensitive information to the third-party

vendor.

       45.     Defendant violated 15 U.S.C. § 1692f when it disclosed information about

Plaintiff’s alleged Debt to the third-party vendor.




                                                  5
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 6 of 7 PageID #: 6




        46.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b) and 1692f

and is liable to Plaintiff therefor.

                                        SECOND COUNT
                    Violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and 1692e(10)
        47.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        48.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.

        49.     15 U.S.C. § 1692e(2)(A) prohibits the false representation of the character, amount,

or legal status of any debt.

        50.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive

means to collect or attempt to collect any debt.

        51.     An allegation by a debt collector that a consumer owes a certain amount of money

when the consumer does not that amount is a violation of 15 U.S.C. §§ 1692e, 1692e(2)(A) and

1692e(10).

        52.     As set forth in paragraphs 15 through 21 of this Complaint, Plaintiff did not owe

the alleged Debt.

        53.     As such, Defendant’s allegation that Plaintiff owed the alleged Debt is a false,

deceptive, and/or misleading representation made in connection with the collection of the alleged

debt in violation of 15 U.S.C. § 1692e.

        54.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

of the character, amount, and/or legal status of the alleged debt in violation of 15 U.S.C. §

1692e(2)(A).

        55.     Defendant’s allegation that Plaintiff owed the alleged Debt is a false representation

made in an attempt to collect the alleged debt in violation of 15 U.S.C. § 1692e(10).



                                                   6
  Case 2:21-cv-03455-JS-SIL Document 1 Filed 06/18/21 Page 7 of 7 PageID #: 7




       56.     For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692e, 1692e(2)(A)

and 1692e(10) and is liable to Plaintiff therefor.

                                         JURY DEMAND
       57.     Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF
       WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:

               a. Finding Defendant’s actions violate the FDCPA; and

               b. Awarding damages to Plaintiff pursuant to 15 U.S.C. § 1692k;
                  and

               c. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
                  1692k, calculated on a “lodestar” basis; and

               d. Awarding the costs of this action to Plaintiff; and

               e. Awarding pre-judgment interest and post-judgment interest to
                  Plaintiff; all together with

               f. Such other and further relief that the Court determines is just and
                  proper.


DATED: June 18, 2021

                                               BARSHAY, RIZZO & LOPEZ, PLLC

                                               By: s/ David M. Barshay
                                               David M. Barshay, Esquire
                                               445 Broadhollow Road | Suite CL18
                                               Melville, New York 11747
                                               Tel: (631) 210-7272
                                               Fax: (516) 706-5055
                                               Our File No.: BRL21229
                                               Attorneys for Plaintiff




                                                     7
